DETAILED ACTION
This action is in response to an application filed with the US on 11/23/2020 and having an Effective Filing Date of 11/23/2020, in which claims 4-6, 8-14, 17-29, 32-36, 39-40, 43, 45, 47-49, 53-57, 59, 61, 63-72 have been canceled, thus claims 1-3, 7, 15-16, 30-31, 37-38, 41-42, 44, 46, 50-52, 58, 60 and 62 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05 APRIL 2021, 03 MARCH 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the polymer is a hydrolysis product of a species comprising a metal atom, a hydrolysable functional group, and a water-repellent functional group”, it is not clear if this limitation refers to one species which comprises all three of a metal atom, a hydrolysable functional group, and a water-repellent functional group, or if it means three separate species each having one of a metal atom, a hydrolysable functional group. Correction is required and either interpretation may be used for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 15-16, 30-31, 37-38, 41-42, 44, 46, 50-52, 58, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0107588 A1 (hereinafter “Sealy”).
Regarding Claim 1 Sealy discloses a filter media, comprising: 
a non-woven fiber web [0015], [0106]; and 
a water-repellent additive, wherein: 
the water-repellent additive may be a dendrimer which  comprises one or more water-repellent functional groups attached [0022]-[0024]; 
each water-repellent functional group may be “an alkyl, an alkenyl, an alkynyl” [0024], i.e. which may be attached to the dendrimer [0023], which may be polymeric [0022] and thus each water-repellent functional group is considered to be obviously independently a side chain of a repeat unit of a polymer; 
the filter media has a gamma which may be may be “between about 1 to about 30”, including between about “8 and about 20” [0092], with an average of 12.2 gamma in the examples [0126], which overlaps the range claimed; and 
the filter media has a water repellency of “between about 1 kPa and about 20 kPa” [0007] (i.e. ~4~80 in H2O), which overlaps the range claimed.
With regard specifically to the alkyl, alkenyl, alkynyl groups “comprising greater than or equal to 3 carbon atoms”, the number of carbon atoms is not disclosed and thus all alkyl, alkenyl, alkynyl groups are suggested, which clearly encompasses those having at least 3 carbon atoms.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Sealy’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding Claim 2 Sealy discloses the filter media as in claim 1, wherein the metal is optional in claim 1 above and not the selected member of the list, and therefore limitations to it need not be addressed further.
Regarding Claim 3 Sealy discloses the filter media as in claim 1, wherein the water-repellent additive may be the dendrimer that may have attached to it as an end group a silane (see [0022]-[0024], and is thus seen to be a reaction product of a silane; though it is noted that this is a product by process limitation, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113
Regarding Claim 7 Sealy discloses the filter media as in claim 1, wherein the polymer may be a poly(siloxane), poly acrylic acid, a poly(urethane), a poly(ether), a poly(ester); [0022].
Regarding Claim 15 Sealy discloses the filter media as in claim 1, wherein it is note specifically disclosed that “the polymer is a hydrolysis product of a species comprising a metal atom, a hydrolysable functional group, and a water-repellent functional group” however this is a product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Sealy discloses reacting the dendrimer to provide various endgroups [0022]-[0024], including the water repellant, which could be attached to the dendrimer via hydrolysis reaction that includes a metal atom (as catalyst, in solution, etc.), even though it is not disclosed and thus the product by process limitation does not define over the disclosure of Sealy.
Regarding Claim 16 Sealy discloses the filter media as in claim 1, wherein the water-repellent additive may comprise a siloxane [0017], [0022], [0025],[0044]. 
Regarding Claim 30 Sealy discloses the filter media as in claim 1, wherein the filter media comprises a resin (binder resin [0029], or the fluorinated species itself [0033]. 
Regarding Claim 31 Sealy discloses the filter media as in claim 30, wherein the resin may comprise a copolymer comprising a fluorinated repeat unit and a non-fluorinated/hydrocarbon repeat unit [0033].
Regarding Claim 37 Sealy discloses the filter media as in claim 30, wherein the resin comprises poly(vinylidene difluoride) (the fluoridated repeat unit may be vinylidene fluoride [0035]). 
Regarding Claim 38 Sealy discloses the filter media as in claim 30, wherein the fluoridated repeat unit of the copolymer resin may be vinylidene fluoride [0035]) and the non-fluorinated/hydrocarbon repeat unit may be acrylate [0033], and thus may obviously the copolymer may be a poly(vinylidene difluoride)-acrylic copolymer
Regarding Claim 41-42 and 44 Sealy discloses the filter media as in claim 1, wherein the water-repellent additive comprises various end groups including at least amino groups [0024] that is a polar, non-hydrolysable group, attached to the dendrimer polymer as an end group/side chain [0022]-[0024] i.e. obviously to be untimely attached via a carbon atom bond.
Regarding Claim 46 Sealy discloses the filter media as in claim 41, wherein with regard to “a ratio of the number of water-repellent functional groups to the number of one or more polar, non-hydrolysable groups” this is not specifically disclosed however it is noted that the functional groups are chosen to provide desired surface properties [0023], and the relative amounts of each functional group are thus variables which achieve a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  Further, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding Claim 50-51 and 58 Sealy discloses the filter media as in claim 1, wherein the non-woven fiber web comprises glass fibers, including chopped strand and/or microglass fibers [0060]-[0079], [0106]. 
Regarding Claim 52 Sealy discloses the filter media as in claim 51, wherein the non-woven web comprises two or more types of microglass fibers having different average diameters (chopped strand and microglass can be mixed [0106], and “any suitable distribution” of fiber diameter is acceptable [0062], including used coarse and/or fine [0074], and thus obviously the mixture of different average diameters is suggested to one of skill in the art). 
Regarding Claim 60 Sealy discloses the filter media as in claim 1, wherein the non-woven fiber web comprises synthetic fibers [0080], [0106]. 
Regarding Claim 62 Sealy discloses the filter media as in claim 1, wherein the non-woven fiber web comprises cellulose fibers [0081]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 15-16, 30-31, 37-38, 41-42, 44, 46, 50-52, 58, 60 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 12-13, 21, 23-25, 29, 37-38, 72-74 and 84 of copending Application No. 17/534186. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/534186 anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773